Title: To Benjamin Franklin from the Chevalier de Meyronnet de Saint-Marc, 30 January 1783
From: Meyronnet de St. Marc, ——, chevalier de
To: Franklin, Benjamin


Monsieur
A Lisbonne ce 30 Janvier 1783
J’ai L’honneur de vous prevenir, que j’ai reçû il y a quelques jours une Lettre du Vice Consul de françe à L’Isle de Fayal; dans la qu’elle cet officier me donne Avis; qu’ayant reçû du Consul Anglois cinq Americains pris par le Corsaire la Hornett de Bristol Sur le Brigantin la Betsey de Boston. Il Les embarquera sur un des Vaisseaux qu’on expedie de Fayal pour L’Amerique Septentrionale; et qu’il m’addressera à lors la nôte de Ses Avances dont il demande le remboursement. Cet Officier juge, Monsieur, que la Depense de leur nourriture et de leur passage pourra Monter à vingt Monoiës D’or; ce qui revient apeupres à £600 Tournois. Je vous prie, Monsieur, de Vouloir bien donner des ordres ici pour le remboursement de cette Somme, qui Sera tirée sur moi par une Lettre de Change à vue.
Je Suis enchanté, Monsieur, d’avoir cette occasion de me rappeller dans vôtre Souvenir et de vous temoigner combien je Suis faché de n’etre plus à portée de vous exprimer tous les Sentiments d’estime dont je Suis penetré pour vous; comme je le faisois, Lorsque j’avais l’honneur de vous voir à Passy Chez feu Madame la Marquise de Boulanviliez, Chez M. le Comte D’Estaing et aux termes, Chez Mr. le Mis. de Gallifet.
Si je puis vous être de quelque utilité, Monsieur, dans ce Pays ici; je vous prie de me donner la prefference. Je Serois très flatté que vous me mettiez à portée de vous convaincre de mes Sentiments respectueux.

Je Suis avec respect Monsieur Vôtre tres humble & tres Obeissant Serviteur
LE CHEVALIER DE MEYRONNET DE St. MARCançien lieutenant des vaisseaux de royconsul general de françe en portugal
 
Notation: Meyronnet 30 Janvr. 1783
